EXHIBIT 10.5

THIS AGREEMENT SHALL NOT BE BINDING

UPON THE PORT AUTHORITY UNTIL DULY

EXECUTED BY AN EXECUTIVE OFFICER

THEREOF AND DELIVERED TO THE LESSEE

BY AN AUTHORIZED REPRESENTATIVE OF THE

PORT AUTHORITY

Newark International Airport

Supplement No. 18

Port Authority Lease No. ANA-170

EIGHTEENTH SUPPLEMENTAL AGREEMENT

 

THIS AGREEMENT, made as of May 18, 2001 (the "Effective Date") (sometimes
referred to as "Eighteenth Supplemental Agreement" or as "Supplement No. 18" of
the Lease) by and between THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
(hereinafter referred to as "the Port Authority") and CONTINENTAL AIRLINES,
INC., a corporation of the State of Delaware, (hereinafter referred to as "the
Lessee"),

WITNESSETH, That:

WHEREAS, the Port Authority and People Express Airlines, Inc. as of January 11,
1985 entered into an agreement of lease covering certain premises, rights and
privileges at and in respect to Newark International Airport (hereinafter called
the "Airport") as therein set forth (said agreement of lease as heretofore
supplemented and amended is hereinafter called the "Lease");and

WHEREAS, the Lease was thereafter assigned by said People Express Airlines, Inc.
to the Lessee pursuant to an Assignment of Lease with Assumption and Consent
Agreement entered into among the Port Authority, the Lessee and said People
Express Airlines, Inc. and dated August 15, 1987; and

WHEREAS, a certain Stipulation between the parties hereto was heretofore
submitted for approval of the United States Bankruptcy Court for the District of
Delaware ("the Bankruptcy Court") covering the Lessee's assumption of the Lease
as part of the confirmation of its reorganization plan in its Chapter 11
bankruptcy proceedings and as debtor and debtor in possession pursuant to the
applicable provisions of the United States Bankruptcy Code as set forth in and
subject to the terms and conditions of said Stipulation (said Stipulation being
hereinafter referred to as the "Stipulation"); and

WHEREAS, the Stipulation and the Lessee's assumption of the Lease was approved
by the Bankruptcy Court by an Order thereof dated the 1st day of October, 1993;
and

WHEREAS, the Port Authority and the Lessee desire to amend the Lease in certain
respects as hereinafter set forth;

NOW, THEREFORE, in consideration of the covenants and mutual agreements herein
contained, the Port Authority and the Lessee hereby agree to amend the Lease,
effective as of the Effective Date, as follows:

1. (a) With respect to the passenger loading bridges which are referred to in
the Lease as the "42 passenger loading bridges" for which Port Authority
construction advances were made pursuant to Sections 2 and 6 of the Lease
(hereinafter sometimes referred to as the "Section 2 loading bridges"), it is
hereby recognized that the Lessee has advised the Port Authority that, based on
a change in the operating plan for the premises including greater utilization of
wide-bodied aircraft, certain additional modifications and removal work are
required; the same to be performed by the Lessee under Tenant Alteration
Applications which have been or shall be submitted by the Lessee for approval by
the Port Authority (said Tenant Alteration Applications if, as and when approved
by the Port Authority being herein called the "Alteration Applications); with
said work consisting of (i) the removal from the premises of twelve 12 of the
Section 2 passenger loading bridges including the transfer of the title thereof
to the Lessee and the disposition of the same by the Lessee. Said twelve (12)
loading bridges being identified by gate number at the C-1 and C-2 portions of
the premises (as defined in Supplement No. 17 of the Lease) and by serial number
("2001 Removed Loading Bridges") as follows:



2001 Removed Loading Bridges List

 

Loading Bridge Location--Gate

Loading Bridge Serial Number



(1) 70 WS500R-43

(2) 72 WS500R-42

(3) 81 WS500R-44

(4) 83 WS500R-48

(5) 85 WS500R-60

(6) 94 WS500R-39

(7) 105 WS500R-35

(8) 107 WS500R-36

(9) 74 WS903-19

(10) 80 WS903-16

(11) 82 WS903-49

(12) 110 WS903-18

 

; and (ii) the refurbishment by the Lessee at its sole cost and expense of the
following two (2) loading bridges, which shall remain the property of the Port
Authority;

Refurbished bridges

at C-1 C-2 portion of the premises:



Refurbished Loading Bridge Location--Gate Loading Bridge Serial Number

(A) 114 WS500R-52

(B) 115 WS500R-53

; and (iii) the installation in the C-1 and C-2 portions of the premises, at the
Gate Positions listed in the foregoing clause (i), of twelve (12) new passenger
loading bridges (as hereinafter described) ("C-1C-2 New Loading Bridges") to
replace the 2001Removed Loading Bridges: as follows:

2001 C-1C-2 New Loading Bridges

Loading Bridge Location--Gate

Loading Bridge Serial Number



1. 70 39477

2. 72 39478

3. 74 39451

4. 80 39453

5. 81 39479

6. 82 39454

7. 83 39480

8. 85 39481

9. 94 39482

10. 105 39483

11 107 39484

12 110 39452



, and provided that such C-1C-2 New Loading Bridges shall not be deemed to
constitute Schedule 1 Terminal Fixtures (as defined in Paragraph 53 of
Supplement No. 17 of the Lease) under the Lease.

The Lessee represents and warrants to the Port Authority that the four C-1 C-2
New Loading Bridges at Gates 74, 80, 82 and 110 that are listed as numbers 3, 4,
6, and 12 in this clause (iii) were purchased and installed at the C-1 C-2
portion of the premises by the Lessee with its own funds and that the Lessee has
and shall retain title thereto; and the Lessee further represents and warrants
to the Port Authority that by a bill of sale (a copy of which is attached
hereto) the Lessee obtained title to said four loading bridges. The Lessee
further represents and warrants to the Port Authority that the eight C-1 C-2 New
Loading Bridges that are listed as numbers 1, 2, 5, 7, 8, 9, 10, and 11 in this
clause (iii) were acquired and installed by the Lessee in the C-1 C-2 portion of
the premises using proceeds of NJEDA (New Jersey Economic Development Authority)
bond financing ( Continental Airlines, Inc. Project, Series 1999), that title to
said eight loading bridges vested in the NJEDA and were subleased to the Lessee
by NJEDA subject to the Lease and to that certain Consent Agreement dated
September 1, 1999 entered into among the Port Authority, the Lessee, the NJEDA
and the trustee named therein (The Chase Bank of Texas, National Association)
covering the Port Authority's consent to the document titled "Lease Agreement
(Concourse C-1, C-2 and A-2)" which provided for such vesting of title in the
NJEDA and for such subleasing by NJEDA to the Lessee; and that the C-1C-2 New
Loading Bridges shall remain the property of the Lessee or of the NJEDA, as
aforesaid, subject to the Lease including without limitation Sections 34 and 74
thereof.

(b) By the execution of this Supplemental Agreement title to the 2001 Removed
Loading Bridges shall be deemed vested in the Lessee, and the Lessee shall, as
part of the work under the Alteration Applications, remove, transport and
dispose of the 2001 Removed Loading Bridges at the Lessee's sole cost and
expense and in accordance with the terms of the Lease, including without
limitation all applicable Environmental Requirements (as defined in the Lease)
and the Alteration Applications. The Lessee shall install the C-1C-2 New Loading
Bridges, and perform all associated and related work, at the C-1C-2 Gate
Positions listed in the foregoing List immediately upon the Lessee's removal
from the premises of the 2001 Removed Loading Bridges, and shall perform such
installation at its sole cost and expense and in accordance with the terms of
the Lease, including without limitation all applicable Environmental
Requirements (as defined in the Lease) and the Alteration Applications. The Port
Authority shall not be responsible for any costs or expenses of any type
whatsoever for or in connection with the said transfer of title or removal,
transport or disposal of the 2001 Removed Loading Bridges or the said
installation of the C-1C-2 New Loading Bridges.

It is specifically understood and agreed that none of the costs and expenses of
the foregoing shall be or become part of the cost of the construction work (as
defined in Section 6 of the Lease) or part of the Construction Advance Amount
(as defined in Section 6 of the Lease). It is further expressly understood and
agreed that the transfer of title to the Lessee and removal, transporting and
disposal of the 2001 Removed Loading Bridges by the Lessee shall not result in
any recomputation, adjustment or reduction of any construction advance, or the
Construction Advance Amount or the Base Annual Rental or any component thereof,
and shall not create or entitle the Lessee to any abatement, adjustment or
reduction of any rentals or charges under the Lease, and shall not create or
entitle the Lessee to any other claim against the Port Authority whether under
this Lease or otherwise.

(c) It is expressly understood and agreed that, from and after the Effective
Date of this Supplement No. 18 to the Lease, all references to the 42 passenger
loading bridges in the Lease shall be deemed to mean the 42 passenger loading
bridges as reduced in number and modified pursuant to the provisions of
Paragraph 4 of Supplement No. 7 to the Lease, Paragraph No. 9 of Supplement No.
8 to the Lease, Paragraph 4 of Supplement No. 12 to the Lease and as reduced by
the removal of the twelve (12) 2001Removed Loading Bridges pursuant to the
provisions of this Paragraph 1 of this Supplement No. 18.

(d) The Port Authority makes no representations, warranties or guarantees as to
2001Removed Loading Bridges or any of them or any aspect or component thereof.
The Lessee shall and hereby takes title to and accepts the 2001Removed Loading
Bridges in their "as is" condition and title thereto shall be deemed to pass to
the Lessee upon the Lessee's removal thereof from the premises in accordance
with the terms of this Supplement No. 18 including but not limited to the
requirement for the installation by the Lessee of the C-1C-2 New Loading Bridges
at the designated C-1C-2 Gate Positions listed above; and the Lessee expressly
accepts, acknowledges and agrees that the Port Authority makes no
representations, warranties or guarantees as to the 2001Removed Loading Bridges
or any of them or any aspect or component thereof. The Lessee shall be
responsible for and pay all costs and expenses , including without limitation,
any and all sales or other taxes, of or pertaining to the transfer of title to
the 2001Removed Loading Bridges and the transporting, storage and disposal
thereof.

 

2. Section 34 of the Lease entitled "Personal Property", as previously amended,
is hereby further amended as follows: The first line of paragraph (a) thereof
(as amended by and set forth in Supplement No. 17 of the Lease) shall be deemed
amended to read as follows:

"All personal property (including trade fixtures and the C-1C-2 New Loading
Bridges, as defined in Supplement No. 18 of the Lease, but specifically
excluding the Schedule 1 Terminal Fixtures, and excluding Port Authority owned
loading bridges and other Port Authority owned property as mentioned below)
removable".

3. Section 74 of the Lease entitled "Purchase of Property", as previously
amended, is hereby further amended as follows: The sixth (6th) line thereof
shall be deemed amended to read as follows:

"C-1C-2New Loading Bridges (as defined in Supplement No. 18 of the Lease) flight
information display system".

4. Correction of errata in Supplement No. 17: Subparagraph (a) (1) of Paragraph
47 of Supplement No. 17 of the Lease (which contains amendments to Subdivision
II of Section 85 of the Lease) are hereby corrected to read as follows:

Paragraph (a) and the first two lines of paragraph (b) of said Subdivision II of
Section 85 including the designation thereof as '(b)' shall be deemed deleted
therefrom and the following shall be deemed inserted immediately preceding
subparagraph (i) thereof:

"The 'Assumable Maintenance and Repair Effective Date' shall be the date, from
time to time, determined as follows:".

5. Each party represents and warrants to the other that no broker has been
concerned in the negotiation of this Eighteenth Supplemental Agreement and that
there is no broker who is or may be entitled to be paid a commission in
connection therewith. Each party shall indemnify and save harmless the other
party of and from any and all claims for commissions or brokerage made by any
and all persons, firms or corporations whatsoever for services provided to or on
behalf of the indemnifying party in connection with the negotiation and
execution of this Eighteenth Supplemental Agreement.

6. No Commissioner, director, officer, agent or employee of any party to this
Eighteenth Supplemental Agreement shall be charged personally or held
contractually liable by or to any other party under any term or provision of
this Eighteenth Supplemental Agreement or of any supplement, modification or
amendment to the Lease or because of its or their execution or attempted
execution or because of any breach or alleged or attempted breach thereof.

7. As hereby amended, all of the terms, covenants, provisions, conditions and
agreements of the Lease shall be and remain in full force and effect.

8. This Eighteenth Supplemental Agreement and the Lease which it amends
constitute the entire agreement between the Port Authority and the Lessee on the
subject matter, and may not be changed, modified, discharged or extended except
by instrument in writing duly executed on behalf of both the Port Authority and
the Lessee. The Lessee and the Port Authority agree that no representations or
warranties shall be binding upon the other unless expressed in writing in the
Lease or in this Eighteenth Supplemental Agreement.

IN WITNESS WHEREOF, the Port Authority and the Lessee have executed these
presents as of the date first above written.

ATTEST: THE PORT AUTHORITY OF NEW YORK

AND NEW JERSEY



By



Secretary

(Title)

Seal

ATTEST: CONTINENTAL AIRLINES, INC.

 



By



Secretary

(Title) President

(Corporate Seal)

Ack. N.J.; Corp. & Corp.

STATE OF NEW YORK )

) ss.

COUNTY OF NEW YORK )

On the 12th day of February

, 2003, before me, the subscriber, a notary public of New York, personally
appeared Francis A. Dimola the Assistant Director, Aviation Dept. of THE PORT
AUTHORITY OF NEW YORK AND NEW JERSEY, who I am satisfied is the person who has
signed the within instrument; and, I having first made known to him the contents
thereof, he did acknowledge that he signed, sealed with the corporate seal and
delivered the same as such officer aforesaid and the within instrument is the
voluntary act and deed of such corporation made by virtue of the authority of
its Board of Commissioners.





____________________

(notarial seal and stamp)

 

 

STATE OF TEXAS )

) ss.

COUNTY OF HARRIS )

 

On the 16th day of January, 2003, before me, the subscriber, a Notary Public,
personally appeared Holden Shannon the V.P. President of Corporate Real Estate,
CONTINENTAL AIRLINES, INC., who I am satisfied is the person who has signed the
within instrument; and, I having first made known to him the contents thereof,
he did acknowledge that he signed, sealed with the corporate seal and delivered
the same as such officer aforesaid and the within instrument is the voluntary
act and deed of such corporation made by virtue of the authority of its Board of
Directors.



_______________________

(notarial seal and stamp)

CERTIFICATE OF OWNERSHIP TRANSFER

(BILL OF SALE)



 

KNOW ALL MEN BY THESE PRESENTS

that FMC Corporation - Jetway Systems ("Jetway") located at 1805 W. 2550 S.
Ogden, Utah, in consideration of payment by the Continental Airlines Newark
Int'l Airport thereto and upon receipt of the full payment for equipment listed
below does hereby grant, bargain, sell, transfer and deliver unto the
Continental Airlines Newark Int'l Airport the following goods:



DESCRIPTION SERIAL NO. MODEL

Passenger Boarding Bridge 0G39451 A3 60/119 125R

Passenger Boarding Bridge 0G39452 A3 60/119 125R

Passenger Boarding Bridge 0G39453 A3 60/119 125R

Passenger Boarding Bridge 0G39454 A3 60/119 125R

Jetpower 400 H2 0G42584 90 KvA

Jetpower 400 H2 0G42585 90 KvA

 



TO HAVE AND TO HOLD

, all of the goods to Continental Airlines/Newark Int'l Airport and its
successors and assigns for its use forever.



Jetway Systems covenants with the Continental Airlines, Newark Int'l Airport
that it is the lawful owner of the goods; that the goods are free from all
encumbrances; that Jetway Systems has good right to sell the goods; and that
Jetway Systems warrants that it will defend the goods against all lawful claims
and demands of all persons whomsoever. Jetway Systems will deliver the goods to
the Continental Airlines, Newark Int'l Airport in coordination with the schedule
for the Continental Airlines, Newark Int'l Airport Corporation construction
Project.

Dated this 16th day of March, 2001.

FMC Corporation - Jetway Systems

By: _________________________

James R. Yeckley

Its: Director, Contracts

STATE OF UTAH )

) SS.

COUNTY OF WEBER )

The foregoing instrument was acknowledged before me this 16th day of March 2001
by James A. Yeckley, who executed the foregoing instrument.

NOTARY PUBLIC ___________________ MY COMMISSION EXPIRES______